DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  a multiprocessing unit, configured to execute a multithreaded application; a control unit, configured to generate the one or more operating parameters; the control unit includes a machine learning mode  in claim 1. the control unit includes a processing unit configured to execute programming instructions in claim 5. executing, by a multiprocessing unit, a multithreaded application according to; generating, by a control unit, one or more operating parameters; wherein the control 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-5, 7-12, and 14-19 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 13 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (Publication: US 2019/0041642 A1) in view of  Pugh et al. (Publication: 2017/0112433 A1) and Wang et al. (Publication: US 2020/0401034 A1).

Regarding claim 1, Haddick discloses an integrated stereo image display device, comprising: a display unit including a display surface and an image processing unit ([0230, [0560], [0642] – When using a head-worn display for augmented reality applications, particularly when the head-worn display provides a see-through view of the surrounding environment, it can be important to be able to change the focus depth that the displayed image is presented at. It is also important to present stereo images at the proper vergence distance to provide the intended perception of depth to the user.
display screens on the HWC  and processor.); 
a lens array layer disposed adjacent to the display surface of the display unit([0457] - the reflective and partially reflective surfaces can extend laterally to the sides of the areas used for displaying an image to the user. In this case, the eye imaging camera can be located adjacent to the field lens and pointed in a direction to image the user's eye after reflecting from the beam splitter and the rotationally curved partial mirror as shown in FIG. 70.) , 
wherein the lens array layer includes a plurality of lenses ([0457] - the eye imaging camera can be located adjacent to the field lens and pointed in a direction to image the user's eye after reflecting from the beam splitter and the rotationally curved partial mirror as shown in FIG. 70.); and 
an unstructured image displayed by the display surface ( [0008], [0758], [0768], [0769], [0776] - the user's eyes 18721 have parallel lines of sight 18725 so that the convergence point associated with the stereo images is approximately at infinity. The center portion of each display field of view 18723 is then used to display an image (shown as a dark area in the display fields of view 18723) that does not occupy the entire display field of view 18723. In this way, the user perceives the stereo image comprised of the left and right images overlapped on top of each other to be presented at approximately infinity from the convergence cue associated with the convergence distance.
a combiner adapted to reflect the image content light towards an eye of a user, wherein the combiner transmits scene light from a surrounding environment to the eye of the user; and an image expansion optic intermediate the display panel and the combiner, the image expansion optic comprising: a flat partially reflective and partially reflective surface (the "flat surface"); a curved partially reflective and partially reflective surface (the "curved surface"); and the flat surface adapted to reflect the image content light towards the curved surface and the curved surface adapted to reflect the image light back towards the flat surface, wherein the image light transmits through the flat surface towards the combiner. ), and 
be recombined into an integrated image to form a stereo image, and wherein provide even brightness distribution after imaging ([0008], [0758], [0768], [0769], [0776] - The user perceives the stereo image comprised of the left and right images overlapped on top of each other to be presented at approximately infinity from the convergence cue associated with the convergence distance.
a combiner adapted to reflect the image content light towards an eye of a user, wherein the combiner transmits scene light from a surrounding environment to the eye of the user; and an image expansion optic intermediate the display panel and the combiner, the image expansion optic comprising: a flat partially reflective and partially reflective surface (the "flat surface"); a curved partially reflective and partially reflective surface (the "curved surface"); and the flat surface adapted to reflect the image content light towards the curved surface and the curved surface adapted to reflect the image light back towards the flat surface, wherein the image light transmits through the flat surface towards the combiner.
Emits illuminating light with a non -uniform beam distribution so that after passing through the remaining optics, the illumination incident onto the reflective display is uniform and as a result the image presented to the user has improved brightness uniformity.).
However, Haddick does not, but Pugh teaches:
Pugh discloses is able to be reorganized by the lens array layer ([0104] - programming a lens to recognize actions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh with to be reorganized by the lens array layer as taught by Pugh. The motivation for doing is to enable more applications to be used as taught by Pugh. 
However, Haddick in view of Pugh does not, but Wang teaches:
Wang discloses a gradient transmittance mask including a plurality of mask units, wherein the mask units have a gradient transmittance ([0008], [0013], [0052] -wherein the light -absorbing medium layer comprises light absorbing material particles distributed with a uniform density; a thickness of the light -absorbing medium layer in a region is inversely proportional to a Fresnel reflectance of the screen surface in the region for the projection light.
The projection-reflecting layer may include a total reflection layer and a light absorbing layer stacked sequentially from the incident side of the projection light; the light absorbing layer is capable of absorbing light; the total reflection layer comprises a microstructure layer, the microstructure layer comprises a plurality of micro -lens units.), 
the gradient transmittance mask is able to provide brightness ([0008], [0013], [0052] -wherein the light -absorbing medium layer comprises light absorbing material particles distributed with a uniform density; a thickness of the light -absorbing medium layer in a region is inversely proportional to a Fresnel reflectance of the screen surface in the region for the projection light.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh with a gradient transmittance mask including a plurality of mask units, wherein the mask units have a gradient transmittance, the gradient transmittance mask is able to provide brightness as taught by Wang. The motivation for doing is to uniformly distribute the brightness as taught by Wang. 

Regarding claim 3, Haddick in view of Pugh and Wang disclose all the limitations of claim 1.
Wang discloses wherein a lens corresponds to a mask unit or the lens corresponds to the plurality of mask units (  [0013] - the projection-reflecting layer may include a total reflection layer and a light absorbing layer stacked sequentially from the incident side of the projection light; the light absorbing layer is capable of absorbing light; the total reflection layer comprises a microstructure layer, the microstructure layer comprises a plurality of micro -lens units).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh and Wang with wherein a lens corresponds to a mask unit or the lens corresponds to the plurality of mask units as taught by Wang. The motivation for doing is to uniformly distribute the brightness as taught by Wang.

Regarding claim 4, Haddick in view of Pugh and Wang disclose all the limitations of claim 1, including gradient transmittance mask.
Wang discloses wherein is disposed on a side of the lens array layer that is close to or away from the display unit ([0008], [0013], [0052] - As shown in Fgi. 3 wherein the light -absorbing medium layer comprises light absorbing material particles distributed with a uniform density; a thickness of the light -absorbing medium layer in a region is inversely proportional to a Fresnel reflectance of the screen surface in the region for the projection light. Thus the layer is close to the display.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh and Wang with wherein is disposed on a side of the lens array layer that is close to or away from 

Regarding claim 5, Haddick discloses an integrated stereo image display device, comprising: a display unit including a display surface and an image processing unit ( [0230, [0560], [0642] – When using a head-worn display for augmented reality applications, particularly when the head-worn display provides a see-through view of the surrounding environment, it can be important to be able to change the focus depth that the displayed image is presented at. It is also important to present stereo images at the proper vergence distance to provide the intended perception of depth to the user.
display screens on the HWC  and processor.); and 
a lens array layer disposed adjacent to a display surface of the display unit ([0457] - the reflective and partially reflective surfaces can extend laterally to the sides of the areas used for displaying an image to the user. In this case, the eye imaging camera can be located adjacent to the field lens and pointed in a direction to image the user's eye after reflecting from the beam splitter and the rotationally curved partial mirror as shown in FIG. 70.) , 
wherein the lens array layer includes a plurality of lenses ([0457] - the eye imaging camera can be located adjacent to the field lens and pointed in a direction to image the user's eye after reflecting from the beam splitter and the rotationally curved partial mirror as shown in FIG. 70.), and 
[0008], [0758], [0768], [0769], [0776] - the user's eyes 18721 have parallel lines of sight 18725 so that the convergence point associated with the stereo images is approximately at infinity. The center portion of each display field of view 18723 is then used to display an image (shown as a dark area in the display fields of view 18723) that does not occupy the entire display field of view 18723. In this way, the user perceives the stereo image comprised of the left and right images overlapped on top of each other to be presented at approximately infinity from the convergence cue associated with the convergence distance.
a combiner adapted to reflect the image content light towards an eye of a user, wherein the combiner transmits scene light from a surrounding environment to the eye of the user; and an image expansion optic intermediate the display panel and the combiner, the image expansion optic comprising: a flat partially reflective and partially reflective surface (the "flat surface"); a curved partially reflective and partially reflective surface (the "curved surface"); and the flat surface adapted to reflect the image content light towards the curved surface and the curved surface adapted to reflect the image light back towards the flat surface, wherein the image light transmits through the flat surface towards the combiner. ), and 
be recombined into an integrated image to form a stereo image, and the brightness after imaging is uniformly distributed ([0008], [0758], [0768], [0769], [0776] - The user perceives the stereo image comprised of the left and right images overlapped on top of each other to be presented at approximately infinity from the convergence cue associated with the convergence distance.
a combiner adapted to reflect the image content light towards an eye of a user, wherein the combiner transmits scene light from a surrounding environment to the eye of the user; and an image expansion optic intermediate the display panel and the combiner, the image expansion optic comprising: a flat partially reflective and partially reflective surface (the "flat surface"); a curved partially reflective and partially reflective surface (the "curved surface"); and the flat surface adapted to reflect the image content light towards the curved surface and the curved surface adapted to reflect the image light back towards the flat surface, wherein the image light transmits through the flat surface towards the combiner.
Emits illuminating light with a non -uniform beam distribution so that after passing through the remaining optics, the illumination incident onto the reflective display is uniform and as a result the image presented to the user has improved brightness uniformity. ).
However, Haddick does not, but Pugh teaches:
Pugh discloses is able to be reorganized by the lens array layer ([0104] - programming a lens to recognize actions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh with to be reorganized by the lens array layer as taught by Pugh. The motivation for doing is to enable more applications to be used as taught by Pugh. 

Wang discloses a light absorbing substance is added to a material of the lens so that the transmittance of the lens is inversely proportional to the thickness of the lens with the function of gradual transmission ([0008], [0013], [0052] -wherein the light -absorbing medium layer comprises light absorbing material particles distributed with a uniform density; a thickness of the light -absorbing medium layer in a region is inversely proportional to a Fresnel reflectance of the screen surface in the region for the projection light.
The projection-reflecting layer may include a total reflection layer and a light absorbing layer stacked sequentially from the incident side of the projection light; the light absorbing layer is capable of absorbing light; the total reflection layer comprises a microstructure layer, the microstructure layer comprises a plurality of micro -lens units. ) , 
uniformly distributed by a light absorbing substance ([0008], [0013], [0052] -wherein the light -absorbing medium layer comprises light absorbing material particles distributed with a uniform density; a thickness of the light -absorbing medium layer in a region is inversely proportional to a Fresnel reflectance of the screen surface in the region for the projection light.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Haddick in view of Pugh with a light absorbing substance is added to a material of the lens so that the transmittance of the lens is inversely proportional to the thickness of the lens with the function of gradual . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (Publication: US 2019/0041642 A1) in view of Pugh et al. (Publication: 2017/0112433 A1), Wang et al. (Publication: US 2020/0401034 A1), and Zheng et al. (Publication: US 2018/0151612 A1).
	
Regarding claim 2, Haddick in view of Pugh and Wang disclose all the limitations of claim 1including a transmittance of the mask unit and the mask unit.
Zheng discloses wherein is increased or decreased from a center of the mask unit to edges of the unit ([0078] The pixels corresponding to the center portion c1 may often be the misaligned pixels between the adjacent pixel rows and between the adjacent pixel columns. Human eyes may be sensitive to the difference between the display brightness of the misaligned pixels arranged in a staircase shaped at the arc edge and the display brightness of the non-display region B. In one embodiment, to suppress the jagged effect at the arc edge, and in the meantime, to facilitate the overall trend that the maximum display brightness of the pixels in the pixel row and the pixel column may gradually increase in the direction moving away from the non-display region B, the maximum display brightness of the pixels in the center portion c1 may gradually decrease from the center to both sides.).
. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616